DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the bucket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka (JP 2005196421 A) in view of Lin (CN 207182494).

Referring to claim 1.  Yasaka discloses a bucket (90; Figure 3), comprising: 
a shell (exterior structure of 90), which is provided with a base plate (85); 
a turnover body (86; Figure 11) moveably arranged in the shell (exterior structure of 90), is provided with a storage cavity (interior cavity of 90), an inlet (opening of 90 adjacent member 400; Figure 7) and an outlet (opening of 90 at bottom tip of 86; Figure 11), both of the inlet (opening of 90 adjacent member 400; Figure 7) and the outlet (opening of 90 at bottom tip of 86; Figure 11) are connected with the storage cavity (interior cavity of 90), and the turnover body (86; Figure 11) is capable of being located in a first position (as in Figure 9) and a second position (as in Figure 11); the base plate (85) is configured to, 
when the turnover body (86; Figure 11) is located in the first position (as in Figure 9), close the outlet (opening of 90 at bottom tip of 86; Figure 11), and the outlet (opening of 90 at bottom tip of 86; Figure 11) is configured to,
when the turnover body (86; Figure 11) is located in the second position (as in Figure 11), deviate from the base plate (85) and be opened.

Yasaka does not disclose a first driving mechanism (960) in transmission connection with the turnover body.

Lin discloses security door structure for a vending machine (1) wherein a first driving mechanism (including members 31,4 and 2; Figure 1) in transmission connection (see linkage 2) with the turnover body (1; Figure 1), is configured to drive the turnover body (1) to switch between the first position (closed position in Figure 1, not shown) and the second position (as in Figure 1).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yasaka to include a first driving mechanism in transmission connection with the turnover body as taught by Lin because the spring actuated driving mechanism can be replaced with a powered driving mechanism thus assuring turnover body moves from the first position to the second position and from the second position back to the first position in a controlled manner thus making the turnover body movement more reliable.

Referring to claims 2 and 16.  Yasaka discloses a bucket (90; Figure 3), 
wherein, the turnover body (86; Figure 11) has a tubular structure (structure of the sides of the shell and wall 86) with openings at the top (top of 90) and bottom (bottom of 90) respectively, an upper opening of the turnover body (86; Figure 11) is the inlet (opening of 90 adjacent member 400; Figure 7), and a lower opening of the turnover body (86) is the outlet (opening of 90 at bottom tip of 86; Figure 11).

Referring to claims 3 and 17.  Yasaka discloses a bucket (90; Figure 3) 
wherein, the turnover body (86) is rotatably connected with the shell (exterior structure of 90), and the first driving mechanism (including members 31,4 and 2; Figure 1 of Lin) comprises a first motor (31) and a first transmission assembly (see linkage 2), and the first transmission assembly (see linkage 2) is in transmission connection with the first motor (31) and the turnover body (1; see Figure 1 of Lin).

Referring to claim 10.  Yasaka discloses a bucket (90; Figure 3), comprising: 
wherein, the first driving mechanism (960; Lin) further comprises an elastic element (86b, Figure 4 in Yasaka) connected between the turnover body (86) and the shell (exterior structure of 90), and the elastic element (86b) is configured to enable the turnover body (86) to have a tendency to move toward the first position (is biased back to the first position).

Referring to claim 11.  Yasaka discloses a vending machine (10; Figure 1), comprising:
a cabinet (cabinet of 10; Figure 1), a storage device (12) arranged in the cabinet (cabinet of 10; Figure 1), and a bucket (90), wherein the bucket (90) comprises:
a shell (exterior structure of 90), which is provided with a base plate (85);
a turnover body (86; Figure 11) moveably arranged in the shell (exterior structure of 90), is provided with a storage cavity (interior cavity of 90), an inlet (opening of 90 adjacent member 400; Figure 7) and an outlet (opening of 90 at bottom tip of 86; Figure 11), both of the inlet (opening of 90 adjacent member 400; Figure 7) and the outlet (opening of 90 at bottom tip of 86; Figure 11) are connected with the storage cavity (interior cavity of 90), and the turnover body (86; Figure 11) is capable of being located in a first position (as in Figure 9) and a second position (as in Figure 11); the base plate (85) is configured to, 
when the turnover body (86; Figure 11) is located in the first position (as in Figure 9), close the outlet (opening of 90 at bottom tip of 86; Figure 11), and the outlet (opening of 90 at bottom tip of 86; Figure 11) is configured to,
when the turnover body (86; Figure 11) is located in the second position (as in Figure 11), deviate from the base plate (85) and be opened,
wherein the surface (13) of the cabinet (cabinet of 10; Figure 1) is provided with a pickup port (16), and the storage device (12) comprises a storage column (column between 12 and 16), and the bucket (90) is configured to deliver item between the storage column (column between 12 and 16) and the pickup port (16).

Yasaka does not disclose a first driving mechanism (960) in transmission connection with the turnover body.

Lin discloses security door structure for a vending machine (1) wherein a first driving mechanism (including members 31,4 and 2; Figure 1) in transmission connection (see linkage 2) with the turnover body (1; Figure 1), is configured to drive the turnover body (1) to switch between the first position (closed position in Figure 1, not shown) and the second position (as in Figure 1).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yasaka to include a first driving mechanism in transmission connection with the turnover body as taught by Lin because the spring actuated driving mechanism can be replaced with a powered driving mechanism thus assuring turnover body moves from the first position to the second position and from the second position back to the first position in a controlled manner thus making the turnover body movement more reliable.

Allowable Subject Matter

Claims 4-6,12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651